             Case 2:19-cv-00565-MCE-KJN Document 23 Filed 07/28/20 Page 1 of 2



 1   Patricia Kramer, CSB #155484
     pkramer@neashamlaw.com
 2   Chad A. Vierra, CSB #255801
     cvierra@neashamlaw.com
 3   NEASHAM & KRAMER LLP
     340 Palladio Parkway, Suite 535
 4   Folsom, California 95630
     Tel: (916) 853-8030; Fax: (916) 853-8039
 5
 6   Attorneys for Plaintiff
     NEASHAM & KRAMER LLP
 7
     Austin Sweet, CSB #269761
 8   asweet@gundersonlaw.com
     GUNDERSON LAW FIRM
 9   3895 Warren Way
     Reno, Nevada 89509
10   Tel: (775) 829-1222; Fax: (775) 829-1226
11   Attorneys for Defendant
     STEPHEN NEFF
12
13
                                     UNITED STATES DISTRICT COURT
14
                                    EASTERN DISTRICT OF CALIFORNIA
15
16   NEASHAM & KRAMER LLP, a California         )   Case No. 2:19-cv-00565-MCE-KJN
     Limited Liability Partnership,             )
17                                              )
18                    Plaintiff,                )   STIPULATION AND ORDER TO ELECT
                                                )
              v.                                )   REFERRAL OF ACTION TO
19
                                                )   VOLUNTARY DISPUTE RESOLUTION
20                                              )   PROGRAM (VDRP) PURSUANT TO
     STEPHEN NEFF, an individual; and           )
21   NORTHERN NEVADA CARE, INC., A              )   LOCAL RULE 271
     Corporation                                )
22                                              )
                      Defendants.               )
23                                              )
                                                )
24                                              )
                                                )
25                                              )
                                                )
26
27   ///

28   ///


                                                     1
           STIPULATION AND ORDER TO ELECT REFERRAL OF ACTION TO VOLUNTARY DISPUTE RESOLUTION
                               PROGRAM (VDRP) PURSUANT TO LOCAL RULE 271
           Case 2:19-cv-00565-MCE-KJN Document 23 Filed 07/28/20 Page 2 of 2



 1          Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action to the
 2   Voluntary Dispute Resolution Program.
 3
     Dated: July 21, 2020
 4                                                        /s/ Patricia Kramer
                                                         Attorney(s) for Plaintiff(s)
 5
     Dated: July 21, 2020
 6
                                                         _/s/ Austin Sweet________________
 7                                                       Attorney(s) for Defendant(s)

 8
 9          IT IS SO ORDERED.

10
     Dated: July 27, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
        STIPULATION AND ORDER TO ELECT REFERRAL OF ACTION TO VOLUNTARY DISPUTE RESOLUTION
                            PROGRAM (VDRP) PURSUANT TO LOCAL RULE 271
